Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a plasma etch chamber comprising a workpiece chuck and showerhead for feed gas and an electrode or pair of electrodes above the showerhead, opposite  the workpiece chuck, with independent RF or DC power supplied to each of the electrode(s), showerhead, and chuck to form independent electrode pairs between the electrode(s) and showerhead and showerhead and chuck respectively and gas feeds to both the showerhead and electrode(s) above the showerhead.

While prior art discloses knowledge in the art electrodes, showerheads, workpiece chucks, etc. to form multiple plasma zones and electrode pairs (see office actions in prior related applications, now patented, US 9666414 and 10923367) , but none of the prior art teaches nor suggests independent RF and/or DC power provided to the pairs and first and second gas feeds for the zones associated with each pair.  The double patenting rejections are withdrawn in view of the TD filings for each respective patent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794